Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-5 have been submitted for examination
Claims 1-5 have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 11,012,096. Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
11,012,096
1










a receiver configured to receive a broadcast signal 
demodulator configured to demodulate the broadcast signal to generate values based on quadrature phase shift keying (QPSK) modulation; 
a deinterleaver configured to deinterleave the values, splitting the deinterleaved values into a plurality of groups, and deinterleave the plurality of groups; and a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC 
    PNG
    media_image1.png
    27
    198
    media_image1.png
    Greyscale
 where X is a j-th group among the plurality of groups, Yj is a j-th group among the deinterleaved plurality of groups, Ngroup is a number of the plurality of groups and t(j) denotes a deinterleaving order for the deinterleaving, and wherein the t(j) is represented as follows:  























receiving a broadcast signal from a broadcast signal transmitting apparatus; 


demodulating the broadcast signal to generate values based on quadrature phase shift keying (QPSK) modulation; splitting the values into a plurality of groups; 
deinterleaving the plurality of groups; and decoding values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits, 







wherein the plurality of groups are deinterleaved based on a following 
equation:  
    PNG
    media_image2.png
    26
    197
    media_image2.png
    Greyscale
 where X is a j-th group among the plurality of groups, Y is a j-th group among the deinterleaved plurality of groups, Ngroup is a total number of the plurality of groups and 1(j) denotes a deinterleaving order for the deinterleaving, and wherein the t(j) is represented as follows:



2.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of commonly owned patent no.. 11,012,096 Although the claims at issue are not identical, they are not patentably distinct from each other.
 11,012,096. Although the claims at issue are not identical, they are not patentably distinct from each other.

4.	Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 5 of commonly owned patent no. 11,012,096. Although the claims at issue are not identical, they are not patentably distinct from each other.



5.	Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,382,063 . Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
10,382,063
1










a receiver configured to receive a broadcast signal from a broadcast signal transmitting apparatus; a 
demodulator configured to demodulate the broadcast 
a deinterleaver configured to deinterleave the values, splitting the deinterleaved values into a plurality of groups, and deinterleave the plurality of groups; and a decoder configured to decode values of the deinterleaved plurality of groups based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits, wherein the plurality of groups are deinterleaved based on a following 
    PNG
    media_image1.png
    27
    198
    media_image1.png
    Greyscale
 where X is a j-th group among the plurality of groups, Yj is a j-th group among the deinterleaved plurality of groups, Ngroup is a number of the plurality of groups and t(j) denotes a deinterleaving order for the deinterleaving, and wherein the t(j) is represented as follows:  

























a receiver configured to receive a broadcast signal from a TV broadcast transmitting apparatus; 



a deinterleaver configured to split the values into a plurality of groups and deinterleave the plurality of groups to provide deinterleaved values; and 


a decoder configured to decode the deinterleaved values based on a low density parity check (LDPC) code having a code rate being 5/15 and a code length being 16200 bits, wherein the plurality of groups are deinterleaved based on a following equation: 






    PNG
    media_image3.png
    32
    257
    media_image3.png
    Greyscale

 where Xj is a jth group among the plurality of groups, Yj is a jth group among the deinterleaved plurality of groups, Ngroup is a total number of the plurality of groups, and .pi.(j) denotes a deinterleaving order for the deinterleaving, and wherein the .pi.(j) is defined as defined in as follows:


6.	Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of commonly owned patent no. 10,382,063. Although the claims at issue are not identical, they are not patentably distinct from each other.

7.	Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 10,033,409 . Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.



Instant application
Clm

Patent no.
10,033,409
4









A broadcast signal transmitting apparatus comprising: 
117an encoder configured to encode input bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits;
 an interleaver configured to split a codeword comprising the input bits and the parity bits into a plurality of bit groups, interleave the plurality of bit groups, and interleave bits of the interleaved 
    PNG
    media_image4.png
    26
    208
    media_image4.png
    Greyscale
 where Xj is a j-th bit group among the plurality of bit groups, Y is a j-th bit group among the interleaved plurality of bit groups, group is a number of the plurality of bit groups and 1(j) denotes an interleaving order for the interleaving, and wherein the t(j) is represented as follows:
























an interleaver configured to split a codeword comprising information bits and parity bits into a plurality of bit groups, wherein the parity bits are generated based on a low density parity check (LDPC) code having a code rate being 5/15 and a code length being 16200 bits; interleave the plurality of bit groups based on a permutation order, to provide an interleaved codeword, wherein the permutation order is obtained based on the code rate being 5/15 and the code length being 16200 bits; 
a demultiplexer configured to demultiplex bits of the interleaved codeword to generate data cells; a mapper configured to map the data 








    PNG
    media_image4.png
    26
    208
    media_image4.png
    Greyscale

where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among an interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit 


8.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of commonly owned patent no. 10,033,409. Although the claims at issue are not identical, they are not patentably distinct from each other.

9.	Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 9,692,454 . Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
9,692,454
4










117an encoder configured to encode input bits to 
 an interleaver configured to split a codeword comprising the input bits and the parity bits into a plurality of bit groups, interleave the plurality of bit groups, and interleave bits of the interleaved plurality of bit groups; a mapper configured to map the interleaved bits to constellation points for quadrature phase shift keying (QPSK) modulation; and a transmitter 
    PNG
    media_image4.png
    26
    208
    media_image4.png
    Greyscale
 where Xj is a j-th bit group among the plurality of bit groups, Y is a j-th bit group among the interleaved plurality of bit groups, Ngroup is a number of the plurality of bit groups and 1(j) denotes an interleaving order for the interleaving, and wherein the t(j) is represented as follows:

























an encoder configured to generate a codeword comprising input bits and parity bits, the parity bits being 




an interleaver configured to split the codeword into a plurality of bit groups and interleave the plurality of bit groups to provide an interleaved codeword; and a mapper configured to map the interleaved codeword onto constellation points for quadrature phase shift keying modulation, wherein the interleaver is configured to interleave the plurality of bit groups using a following equation: 











Y.sub.j=X.sub..pi.(j) for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is a j.sup.th bit group among an interleaved plurality of bit groups, N.sub.group is a total number of the plurality of bit groups, and .pi.(j) denotes a permutation order for the interleaving, and wherein the .pi.(j) is defined as a table below; TABLE-US-00061 Code Order of interleaving, and
wherein the t(j) is represented as follows:


. 9,692,454 Although the claims at issue are not identical, they are not patentably distinct from each other.

11.	Claim 4 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of commonly owned patent no. 9,602137 . Although the claims at issue are not identical, they are not patentably distinct from each other because as explained below.

Clm

Instant application
Clm

Patent no.
9,602137
4









A broadcast signal transmitting apparatus comprising: 
117an encoder configured to encode input bits to generate parity bits based on a low density parity check (LDPC) code, a code rate of the LDPC code being 5/15 and a code length of the LDPC code being 16200 bits;
 an interleaver configured to split a codeword comprising the input bits and the parity bits into a plurality of bit groups, interleave the plurality of bit groups, and interleave bits of the interleaved plurality of bit groups; a mapper configured to map the interleaved bits to constellation points for quadrature phase shift keying (QPSK) modulation; and a transmitter configured to transmit a broadcast signal which is generated based on the constellation points, wherein the plurality of bit groups are interleaved based on a following equation:  
    PNG
    media_image4.png
    26
    208
    media_image4.png
    Greyscale
 where Xj is a j-th bit group among the plurality of bit groups, Y is a j-th bit group among the interleaved plurality of bit groups, Ngroup is a number of the plurality of bit groups and 1(j) denotes an interleaving order for the interleaving, and wherein the t(j) is represented as follows:
1






















An interleaving method of a transmitting apparatus, comprising: 

encoding input bits to generate parity bits using a Low Density Parity Check (LDPC) code according to a code rate of 5/15 and a code length of 16200; 





interleaving an LDPC codeword comprising the input bits and the parity bits; and mapping the interleaved LDPC codeword onto constellation points for QPSK, wherein the interleaving comprises: splitting the LDPC codeword into a plurality of bit groups; and interleaving the plurality of bit groups, wherein the interleaving the plurality of bit groups comprises interleaving the plurality of bit groups using a following equation: 









Y.sub.j=X.sub..pi.(j) for (0.ltoreq.j<N.sub.group), where X.sub.j is a j.sup.th bit group among the plurality of bit groups, Y.sub.j is an interleaved j.sup.th bit group, N.sub.group is a total number of the plurality of bit groups, and .pi.(j) denotes a permutation order for the interleaving, and 



wherein the .pi.(j) is defined as follows: 


12.	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of commonly owned patent no. 9,602137. Although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112